 



Exhibit 10.2
ART TECHNOLOGY GROUP, INC.
AMENDED AND RESTATED
1999 OUTSIDE DIRECTOR STOCK OPTION PLAN
     1.      Purpose
     The purpose of this Amended and Restated 1999 Outside Director Stock Option
Plan (the “Plan”) of Art Technology Group, Inc., a Delaware corporation (the
“Company”), is to advance the interests of the Company’s stockholders by
enhancing the Company’s ability to attract, retain and motivate outside
directors of the Company by providing such directors with equity ownership
opportunities and performance-based incentives that are intended to better align
their interests with those of the Company’s stockholders.
     2.      Eligibility
     Each director of the Company who is not an employee of the Company (an
“Eligible Director”) is eligible to receive options, restricted stock and other
stock-based awards (each an “Award”) under the Plan. Any Eligible Director who
receives an Award under the Plan is deemed a “Participant.”
     3.      Administration and Delegation
     The Plan will be administered by the Board of Directors of the Company (the
“Board”). The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect
(including any interpretation and implementation of Section 10(f)) and it shall
be the sole and final judge of such expediency. All decisions by the Board shall
be made in the Board’s sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any Option. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.
     4.      Stock Available for Awards
     Subject to adjustment under Section 8, Awards may be made under the Plan
for up to 2,000,000 shares of common stock, $0.01 par value per share, of the
Company (the “Common Stock”). If any Award expires or is terminated, surrendered
or canceled without having been fully exercised or is forfeited in whole or in
part (including as the result of shares of Common Stock subject to such Award
being repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan. Shares issued under the Plan may consist in
whole or in part of authorized but

 



--------------------------------------------------------------------------------



 



unissued shares or treasury shares. Solely for the purpose of applying this
limitation, each Option (each as hereinafter defined) granted under this Plan
shall reduce the number of shares available for grant by one share for every one
share granted and each Award authorized under this Plan after April 5, 2007,
other than an Option, shall reduce the number of shares available by 1.24 shares
for every one share granted.
     5.      Stock Options
             (a)     General. The Board may grant options to purchase Common
Stock (each, an “Option”) and determine the number of shares of Common Stock to
be covered by each Option, the exercise price of each Option and the conditions
and limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. None of the Options granted hereunder are intended to be
Incentive Stock Options as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder.
             (b)     Exercise Price. The Board shall establish the exercise
price of each Option and specify such exercise price in the applicable option
agreement, provided, however, that the exercise price of any Option shall not be
less than the fair market value per share of the Common Stock as of the date of
option grant.
             (c)     Duration of Options. Each Option granted to a Participant
shall expire on the earlier of 10 years from the date of grant or one year
following termination of such Participant’s service on the Board.
             (d)     Exercise of Options. Options may be exercised by delivery
to the Company of a written notice of exercise signed by the proper person or by
any other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(e) for the number of
shares for which the Option is exercised.
             (e)     Payment Upon Exercise. Common Stock purchased upon the
exercise of an Option granted under the Plan shall be paid for as follows:

  (1)   in cash or by check, payable to the order of the Company;     (2)  
except as the Board may otherwise provide in an option agreement, by
(A) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (B) delivery by the Participant to the
Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding or
(C) with the consent of the Board, by reducing the number of shares of Common
Stock otherwise issuable to the optionee upon exercise of the Option by a number
of shares of Common Stock having a fair market value equal to such aggregate
exercise price;

-2-



--------------------------------------------------------------------------------



 



  (3)   when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Board (“Fair Market Value”), provided (A) such method of
payment is then permitted under applicable law, (B) such Common Stock, if
acquired directly from the Company, was owned by the Participant at least six
months prior to such delivery and (C) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;    
(4)   to the extent permitted by applicable law and by the Board, by
(A) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, with the understanding that no loans shall be made to
directors or executive officers or (B) payment of such other lawful
consideration as the Board may determine; or     (5)   by any combination of the
above permitted forms of payment.

             (f)     Substitute Options. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Options in substitution for
any options or other stock or stock-based awards granted by such entity or an
affiliate thereof. Substitute Options may be granted on such terms as the Board
deems appropriate in the circumstances, notwithstanding any limitations on
Options contained in the other sections of this Section 5 or in Section 2.
             (g)     No Repricing of Options. Notwithstanding anything to the
contrary in the Plan, the Company shall not engage in any repricing of Options
granted under this Plan without further stockholder approval. For this purpose,
the term “repricing” shall mean any of the following or other action that has
the same effect: (i) lowering the exercise price of an Option after it is
granted, (ii) any other actions that is treated as a repricing under generally
accepted accounting principles, or (iii) canceling an Option at a time when its
exercise price exceeds the fair market value of the underlying stock in exchange
for other options, restricted stock, other stock-based awards or other equity of
the Company, unless the cancellation and exchange occurs in connection with a
merger, acquisition, spin-off, or similar corporate transaction (including any
adjustment described in Section 8).
     6.      Restricted Stock.
             (a)     Grants. The Board may grant Awards entitling Eligible
Directors to acquire shares of Common Stock, subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award (each, a
“Restricted Stock Award”).

-3-



--------------------------------------------------------------------------------



 



             (b)     Terms and Conditions. The Board shall determine the terms
and conditions of a Restricted Stock Award, including the conditions for
repurchase (or forfeiture) and the issue price, if any.
             (c)     Stock Certificates. Any stock certificates issued in
respect of a Restricted Stock Award shall be registered in the name of the
Participant and, unless otherwise determined by the Board, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or the Designated Beneficiary of such
Participant. For these purposes, a “Designated Beneficiary” of a Participant
shall be (1) a beneficiary designated by such Participant, in a manner
determined by the Board, to receive amounts due or exercise rights of such
Participant in the event of such Participant’s death or (2) in the absence of
such a designation, the Participant’s estate.
             (d)     Deferred Delivery of Shares. The Board may, at the time any
Restricted Stock Award is granted, provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant shall instead
receive an instrument evidencing the right to future delivery of Common Stock at
such time or times, and on such conditions, as the Board shall specify. The
Board may at any time accelerate the time at which delivery of all or any part
of the Common Stock shall take place.
     7.      Other Stock-Based Awards
     Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted under the Plan to Eligible Directors
(“Other Stock Unit Awards”), including Awards entitling Eligible Directors to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto. At the time
any Award is granted, the Board may provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant will instead
receive an instrument evidencing the Participant’s right to future delivery of
the Common Stock.
     8.      Adjustments for Changes in Common Stock
     In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than an ordinary cash dividend, (a) the number and class
of securities available under the Plan, (b) the number and class of securities
and exercise price per share of each outstanding Option, (c) the repurchase
price per share subject to each outstanding Restricted Stock Award and (d) the
share- and per-share-related provisions of each outstanding Other Stock Unit
Award, shall be appropriately

-4-



--------------------------------------------------------------------------------



 



adjusted by the Company (or substituted Awards may be made, if applicable) to
the extent determined by the Board.
     9.      General Provisions Applicable to Awards
             (a)     Transferability of Awards. Awards shall not be sold,
assigned, transferred, pledged or otherwise encumbered by the person to whom
they are granted, either voluntarily or by operation of law, except by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order, and, during the life of the Participant, shall be exercisable
only by the Participant. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees.
             (b)     Documentation. Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.
             (c)     Conditions on Delivery of Stock. The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until
(1) all conditions of the Award have been met or removed to the satisfaction of
the Company, (2) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (3) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules or regulations.
     10.     Miscellaneous
             (a)     No Right To Board Membership or Other Status. No person
shall have any claim or right to be granted an Award, and the grant of an Award
shall not be construed as giving a Participant the right to continue as a
director of the Company.
             (b)     No Rights As Stockholder. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
             (c)     Effective Date and Term of Plan. The Plan shall become
effective on the date on which it is adopted by the Board. No Awards shall be
granted under the Plan after December 31, 2013, but Awards previously granted
may extend beyond that date.

-5-



--------------------------------------------------------------------------------



 



             (d)     Amendment of Plan. The Board may amend, suspend or
terminate the Plan or any portion thereof at any time, provided that, to the
extent determined by the Board, no amendment requiring stockholder approval
under any applicable legal, regulatory or listing requirement shall become
effective until such stockholder approval is obtained. No Award shall be made
that is conditioned upon stockholder approval of any amendment to the Plan.
             (e)     Governing Law. The provisions of the Plan and all Awards
made hereunder shall be governed by and interpreted in accordance with the laws
of the State of Delaware, without regard to any applicable conflicts of law.
             (f)     Effect of Amendment.. All Awards to Participants
outstanding as of the date of any amendment of the Plan shall continue in full
force and effect without modification by such amendment; provided that each
reference in any such Awards to a section of the Plan as in effect prior to the
amendment shall be deemed to refer to the corresponding section of the Plan as
amended unless the reference to such corresponding section would have an adverse
impact on the Participant holding the applicable Award.
             (g)     Construction. The headings of the Sections of the Plan are
included only for convenience and shall not affect the meaning or interpretation
of the Plan. Except as otherwise expressly provided, references herein to
Sections shall mean such Sections of the Plan. The word “including” as used in
the Plan shall not be construed so as to exclude any other thing not referred to
or described.

-6-



--------------------------------------------------------------------------------



 



Appendix A
ART TECHNOLOGY GROUP, INC.
NONSTATUTORY STOCK OPTION AGREEMENT
GRANTED UNDER THE AMENDED AND RESTATED 1999 OUTSIDE DIRECTOR
STOCK OPTION PLAN
     1.      Grant of Option.
     This agreement evidences the grant by Art Technology Group, Inc., a
Delaware corporation (the “Company”), on [ , ___] (the “Grant Date”) to [ ], a
director of the Company (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s Amended and
Restated 1999 Outside Director Stock Option Plan (the “Plan”), a total of [ ]
shares of common stock, $.01 par value per share, of the Company (“Common
Stock”) (the “Shares”) at $[ ] per Share. Unless earlier terminated, this option
shall expire on the tenth anniversary of the Grant Date (the “Final Exercise
Date”).
     It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant,” as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
     2.      Vesting Schedule.
     This option will become exercisable (“vest”) as to 100% of the original
number of Shares on the Grant Date. This option shall expire upon, and will not
be exercisable after, the Final Exercise Date.
     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
     3.      Exercise of Option.
             (a)     Form of Exercise. Each election to exercise this option
shall be in writing, signed by the Participant, and received by the Company at
its principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.
             (b)     Exercise Period. Each Option shall immediately vest and be
exercisable. In addition, no Option may be exercised more than one year after
the Participant ceases to serve as a director of the Company. No Option shall be
exercisable after the expiration of ten (10) years from the date of grant or
prior to approval of the Plan by the stockholders of the Company.

-7-



--------------------------------------------------------------------------------



 



     4.      Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
     5.      Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                                  ART TECHNOLOGY GROUP, INC.    
 
                   
Dated:
          By:        
 
                   
 
                   
 
          Name:        
 
                   
 
                   
 
          Title:        
 
                   

PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Art Technology Group, Inc. 1999 Outside Director Stock Option Plan.

                  PARTICIPANT:    
 
           
 
                     
 
           
 
  Name:        
 
           
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

-8-



--------------------------------------------------------------------------------



 



Appendix B
FORM OF RESTRICTED STOCK UNIT AGREEMENT
GRANTED UNDER THE AMENDED AND RESTATED 1999 OUTSIDE DIRECTOR
STOCK OPTION PLAN
     AGREEMENT made as of the ___of ___, 2007 (the “Grant Date”), by and between
Art Technology Group, Inc., a Delaware Corporation (the “Company”), and
___(“you” or the “Grantee”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company (the “Board”) and the
shareholders of the Company have approved the Company’s Amended and Restated
1999 Outside Director Stock Option Plan (the “Plan”); and
     WHEREAS, the Board of Directors (the “Board”) at the recommendation of the
Compensation Committee of the Board, has decided to grant you an award of
restricted stock units as described herein pursuant to the Plan (the “Restricted
Stock Units”); and
     WHEREAS, the Restricted Stock Units are to be evidenced by an Agreement in
such form and containing such terms and conditions, as the Committee shall
determine;
     NOW, THEREFORE, it is mutually agreed as follows:
     1.      Grant. The Company hereby grants to you, on the terms and
conditions set forth herein, an aggregate of ___ Restricted Stock Units subject
to, and in accordance with, the terms set forth in this Agreement.
     2.      Plan Controls. This Restricted Stock Unit award is and shall be
subject in every respect to the provisions of the Company’s Amended and Restated
1999 Outside Director Stock Option Plan, as amended from time to time, which is
incorporated herein by reference and made a part hereof. The Grantee hereby
accepts this award subject to all the terms and provisions of the Plan and
agrees that (a) in the event of any conflict between the terms hereof and those
of the Plan, the latter shall prevail, and (b) all decisions under and
interpretations of the Plan by the Board or the Committee shall be final,
binding and conclusive upon the Holder and his or her heirs and legal
representatives.
     3.      Vesting. The Restricted Stock Units shall be unvested as of the
Grant Date, and shall vest at the first anniversary of the Grant Date, provided,
however, that Grantee is a member of the Board of Directors on such date, and
provided further that in the event of a Change in Control, as defined at
Exhibit A hereto, 100% of the unvested Restricted Stock Units shall vest.
     4.      Payment. Upon the vesting date, you shall receive one share of
Company Common Stock for each Restricted Stock Unit; provided, however, that the
number of shares you

-9-



--------------------------------------------------------------------------------



 



receive may be reduced by the number of shares sufficient to satisfy the minimum
tax withholding obligations as set forth in Section 5 below.
     5.      Withholding. Upon the settlement of Restricted Stock Units pursuant
to Section 4 above, the Company, in its discretion, shall either: (i) withhold
from issuance a number of shares sufficient to satisfy the minimum tax Federal,
state, local and/or payroll taxes of any kind required by law to be withheld
with regard to such settlement (“Minimum Withholding Obligation”); or
(ii) require that the Grantee satisfy such Minimum Withholding Obligation (1) by
a check payable to the Company, (2) with the consent of the Company by providing
irrevocable instructions to a broker to sell a number of shares equal in value
to the Minimum Withholding Obligation and pay the proceeds from such sale to the
Company, or (3) by such other means as may be agreed to by the Company.
     6.      Nontransferability. Unless the Committee specifically determines
otherwise, the Restricted Stock Units are personal to the Grantee and shall not
be transferable or assignable, other than by will or the laws of descent and
distribution, and any such purported transfer or assignment shall be null and
void.
     Please indicate your understanding and acceptance of the foregoing by
signing and returning a copy of this Agreement.

            ART TECHNOLOGY GROUP, INC.
      By:                        

     I confirm my understanding of the foregoing and accept the Restricted Stock
Unit award described above subject to the terms and conditions described herein.
I hereby acknowledge receipt of a copy of the Plan, and agree that the terms of
this Restricted Stock Unit award shall be governed by the Plan.

     
 
   
 
   
[NAME OF GRANTEE]
   

-10-



--------------------------------------------------------------------------------



 



Exhibit A
“Change in Control” means an event or occurrence set forth in any one or more of
subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
     (a) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended) (a “Person”) of beneficial ownership of any capital stock of Art
Technology Group, Inc. (“ATG”), after such acquisition, such Person beneficially
owns (within the meaning of Rule 13d-3 promulgated under such Act) 50% or more
of either (i) the then-outstanding shares of Common Stock (the “Outstanding
Common Stock”) or (ii) the combined voting power of the then-outstanding
securities of ATG entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control:
(i) any acquisition directly from ATG (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for Common Stock or voting securities of ATG, unless the
Person exercising, converting or exchanging such security acquired such security
directly from ATG or an underwriter or agent of ATG);
(ii) any acquisition by ATG;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by ATG or any corporation controlled by ATG, or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i) and (ii) of subsection (c) below;
     (b) the occurrence of a change in the composition of the Board of Directors
of ATG (the “Board”) such that the Continuing Directors do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to ATG), where the term “Continuing Director” means at any date a
member of the Board:
(i) who was a member of the Board on the effective date of this Policy or
(ii) who was nominated or elected subsequent to such date by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board;

-11-



--------------------------------------------------------------------------------



 



     (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving ATG or a sale or other
disposition of all or substantially all of the assets of ATG in one or a series
of transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied:
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include a
corporation that as a result of such transaction owns ATG or substantially all
of ATG’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Common Stock
and Outstanding Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by ATG or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 30% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or
     (d) approval by the stockholders of ATG of a complete liquidation or
dissolution of ATG.

-12-



--------------------------------------------------------------------------------



 



Appendix C
FORM OF RESTRICTED STOCK AGREEMENT
     AGREEMENT made as of the ___of ___, 200___(the “Grant Date”), by and
between Art Technology Group, Inc., a Delaware Corporation (the “Company”), and
___(“you” or the “Grantee”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company (the “Board”) and the
shareholders of the Company have approved the Company’s Amended and Restated
1999 Outside Director Stock Option Plan (the “Plan”); and
     WHEREAS, the Board of Directors (the “Board”) at the recommendation of the
Compensation Committee of the Board, has decided to grant you an award of
restricted stock as described herein pursuant to the Plan (the “Restricted
Stock”); and
     WHEREAS, the Restricted Stock is to be evidenced by an Agreement in such
form and containing such terms and conditions, as the Committee shall determine;
     NOW, THEREFORE, it is mutually agreed as follows:
     1.      Grant. The Company hereby grants to you, on the terms and
conditions set forth herein, an aggregate of ___ shares of Restricted Stock, and
in accordance with, the terms set forth in this Agreement.
     2.      Plan Controls. This Restricted Stock award is and shall be subject
in every respect to the provisions of the Company’s Amended and Restated 1999
Outside Director Stock Option Plan, as amended from time to time, which is
incorporated herein by reference and made a part hereof. The Grantee hereby
accepts this award subject to all the terms and provisions of the Plan and
agrees that (a) in the event of any conflict between the terms hereof and those
of the Plan, the latter shall prevail, and (b) all decisions under and
interpretations of the Plan by the Board or the Committee shall be final,
binding and conclusive upon the Holder and his or her heirs and legal
representatives.
     3.      Vesting. The Restricted Stock shall be unvested as of the Grant
Date, and shall vest in its entirety at the first anniversary of the Grant Date,
provided, however, that Grantee is a member of the Board of Directors on such
date, and provided, further, that in the event of a Change in Control, as
defined at Exhibit A hereto, 100% of the unvested Restricted Stock shall vest.
     4.     Payment. Upon the vesting date, you shall receive one share of
Company Common Stock for each share of Restricted Stock; provided, however, that
the number of shares you receive may be reduced by the number of shares
sufficient to satisfy the minimum tax withholding obligations as set forth in
Section 5 below.

-13-



--------------------------------------------------------------------------------



 



     5.     Withholding. Upon the settlement of Restricted Stock pursuant to
Section 4 above, the Company, in its discretion, shall either: (i) withhold from
issuance a number of shares sufficient to satisfy the minimum tax Federal,
state, local and/or payroll taxes of any kind required by law to be withheld
with regard to such settlement (“Minimum Withholding Obligation”); or
(ii) require that the Grantee satisfy such Minimum Withholding Obligation (1) by
a check payable to the Company, (2) with the consent of the Company by providing
irrevocable instructions to a broker to sell a number of shares equal in value
to the Minimum Withholding Obligation and pay the proceeds from such sale to the
Company, or (3) by such other means as may be agreed to by the Company.
     6.     Nontransferability. Unless the Committee specifically determines
otherwise, the shares of Restricted Stock are personal to the Grantee and shall
not be transferable or assignable, other than by will or the laws of descent and
distribution, and any such purported transfer or assignment shall be null and
void.
     Please indicate your understanding and acceptance of the foregoing by
signing and returning a copy of this Agreement.

            ART TECHNOLOGY GROUP, INC.
      By:                        

     I confirm my understanding of the foregoing and accept the Restricted Stock
award described above subject to the terms and conditions described herein. I
hereby acknowledge receipt of a copy of the Plan, and agree that the terms of
this Restricted Stock Unit award shall be governed by the Plan.

     
 
   
 
   
[NAME OF GRANTEE]
   

-14-